Citation Nr: 1538189	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  11-21 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a stomach disability (claimed as ulcers).

3.  Entitlement to service connection for depression.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for right ear hearing loss.

5.  Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Patrick Wright, Attorney at Law



ATTORNEY FOR THE BOARD

J. Chapman


INTRODUCTION

The Veteran served on active duty from November 1976 to July 1982.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In July 2015, a Travel Board hearing was held.  During this hearing, the Veteran's attorney appeared on the Veteran's behalf and submitted a motion to proceed without the Veteran present.  This motion was granted.  A transcript of the hearing is associated with the record.

The issues of service connection for a stomach disability and depression, the claim to reopen the matter of service connection for right ear hearing loss, and the matter of an increased rating for left ear hearing loss are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran's tinnitus is reasonably shown to be causally related to noise exposure during active duty service.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service connection for tinnitus as a result of acoustic trauma experienced during active duty.  It is not in dispute that the Veteran has tinnitus, as competent (medical) evidence of record (including VA examinations and postservice treatment records) documents his complaints, and tinnitus is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  His service personnel records show he served in an artillery battery unit.  Further, his service medical records show that he was put on hearing conservation during service and had elevated hearing thresholds upon separation from service.  Thus, exposure to noise in service is conceded.  What he must still show to establish service connection for his tinnitus is that the current disability is related to the noise trauma in service.  In this regard, he has consistently maintained that he experienced tinnitus in service and has experienced it continuously since.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board finds no reason to question the Veteran's consistent lay statements.  The Board acknowledges the June 2010 VA opinion that his tinnitus was unrelated to service; however, this opinion was unaccompanied by sufficient rationale and is thus entitled to little probative weight.  

Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.



REMAND

The Veteran contends that he has a stomach disability, depression, and right ear hearing loss due to service.  In the July 2015 hearing, the Veteran's attorney indicated that there are outstanding treatment records which may be relevant to the Veteran's claims.  Accordingly, further development is warranted to obtain any outstanding/updated treatment records.

Regarding the Veteran's claim for a stomach disability, the Veteran underwent a May 2010 VA examination, with the diagnoses being a chronic duodenal bulbar deformity.  Review of the opinion located within this report and in light of multiple relevant diagnoses not indicated by the examiner, the Board finds that another VA examination with opinion is necessary as this examination of record is inadequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Regarding other diagnoses, postservice treatment records show assessments of gastroesophageal reflux disorder, chronic active H. pylori gastritis, and an AC peptic ulcer.  His service treatment records show that in March 1978, the Veteran was seen complaining of stomach cramps.  The impression was gastritis.

Regarding the Veteran's claim for a compensable rating for left ear hearing loss, the Board notes that he was last examined by VA to assess the severity of this disability in May 2010.  In June 2010, the Veteran submitted a statement indicating his hearing has worsened.  As this appeal is being remanded for additional development, the Board finds that an updated VA examination to assess the current severity of this disability is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record copies of any (and all) updated clinical records of any VA and/or private treatment the Veteran has received regarding the claimed disabilities on appeal.

2.  After completing directive #1, schedule the Veteran for an examination to address the existence, nature, and etiology of any stomach disability.  Following examination of the Veteran and review of his record, the examiner should respond to the following:

(a)  Please identify all stomach disability entities, to specifically include chronic duodenal bulbar deformity, gastroesophageal reflux disorder, chronic H. pylori gastritis, and AC peptic ulcer.

(b)  As to each stomach disability entity diagnosed, is it at least as likely as not (a 50% or greater probability) related to his service, to include due to the complaints/treatment for gastritis noted therein.

The examiner must explain the rationale for any opinions given.

3.  After completing directive #1, schedule the Veteran for an examination to determine the current severity of his left ear hearing loss.  The record, to include this remand, must be made available to and reviewed by the examiner.  The examiner should specifically discuss the Veteran's reported impairment and discuss the functional limitation caused by this disability.

4.  Arrange for any further development suggested by the development ordered above.

5.  Thereafter, review the record and readjudicate the Veteran's claims.  If any remains denied, in whole or in part, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


